—In a action to recover damages pursuant to Labor Law § 740 and for breach of contract, the plaintiff appeals from an order of the Supreme Court, Kings County (G. Aronin, J.), dated May 20, 1998, which granted the defendants’ motion for partial summary judgment dismissing the first cause of action and denied her cross motion for partial summary judgment on the second cause of action.
Ordered that the order is affirmed, with costs.
The court properly granted the defendants’ motion for partial summary judgment dismissing the first cause of action to recover damages pursuant to Labor Law § 740. The defendants proffered sufficient evidence to establish their entitlement to summary judgment as a matter of law and the plaintiff’s papers in opposition were insufficient to raise a triable issue of material fact (see, Alvarez v Prospect Hosp., 68 NY2d 320; Zuckerman v City of New York, 49 NY2d 557). The plaintiff failed to demonstrate that the allegedly unlawful billing practices of the defendants “create [d] and present [ed] a substantial and specific danger to the public health or safety” (Labor Law § 740 [2] [a]; see, Remba v Federation Empl. & Guidance Serv., 76 NY2d 801; Kaganowicz v Booth Mem. Med. Ctr., 215 AD2d 530; Lamagna v New York State Assn. for Help of Retarded Children, 158 AD2d 588; Easterson v Long Is. Jewish Med. Ctr., 156 AD2d 636).
The plaintiff failed to make a prima facie showing of entitlement to judgment as a matter of law on her second cause of action alleging breach of contract. Accordingly, the court properly *477denied the plaintiffs cross motion for partial summary judgment (see, Alvarez v Prospect Hosp., supra; Zuckerman v City of New York, supra). Santucci, J. P., Krausman, Florio and Feuerstein, JJ., concur.